Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2020 has been entered.
Response to Amendment
Regarding the Claim Objections made in the Office Action filed on 05/28/2020. Amendments/Remarks & Arguments filed by Applicant on 10/28/2020 correct the objection and/or are persuasive. Therefore, the Claim Objections made in the Office Action filed on 05/28/2020 has been withdrawn unless otherwise indicated below.
Regarding the 35 U.S.C. 112(a) Rejection made in the Office Action filed on 05/28/2020. Amendments/Remarks & Arguments filed by Applicant on 10/28/2020 correct the rejection and/or are persuasive. Therefore, the 35 U.S.C. 112(a) Rejection made in the Office Action filed on 05/28/2020 has been withdrawn unless otherwise indicated below.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:” wherein the inner stop bore portion extends axially inwardly from the inner end of the core and has an inner stop bore diameter and the outer sleeve portion extends axially inwardly from the outer end of the core and has an outer sleeve diameter,… wherein the core is configured to receive an end portion of the loadable dumbbell from the inner end, through the inner stop bore portion and the outer sleeve portion, and exiting at the outer end” of Claim 8 lacks antecedent basis in the specifications.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8-10, and 12-15is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harms et al (US 20030232705).
Regarding Claim 1, Harms et al teaches a combination loadable dumbbell and bumper weight (Refer to Fig. 2 Paragraph [0040]:” [0040] As shown in FIGS. 5, 7 and 8, in an alternative embodiment, after casting, a rubber shell 52 is formed around the resistance 30.”) comprising:                  - a loadable dumbbell having a central shaft 12 and opposing sleeves defining a first sleeve 20 and a second sleeve 20 opposite the first sleeve, each sleeve having a central bore portion that receives a portion 14,16 of the central shaft 12 (Refer to annotated Fig. 2 below);
    PNG
    media_image1.png
    414
    708
    media_image1.png
    Greyscale
                  - at least one bumper weight 56 having a core 30 and a bumper portion 52 surrounding the core 30, the core having a central bore 50 and the bumper portion 52 having a bumper central bore 46 extending completely through the bumper portion, the core 30 being received in the bumper central Refer to Fig. 2&4 Paragraph [0038] In one embodiment, the weight 56 is formed by casting liquid metal in a mold around the interior element 20, forming one piece out of the interior element 20 and the resistance 30. Preferably, this casting is performed on clean sand with a minimum of impurities. It may be preferred that the casting is then machined to have a smooth finish without impurities, grind marks, cavities or other imperfections.”.. [0039] In the preferred embodiment, the resistance 30 and the interior element 20 are formed separately and they press fit together. One or more pins 44 connect the interior element 20 to a void 46 generally centrally located through the resistance 30. The interior element 20 has at least one aperture 48 at the circumference and the resistance 30 has a complementary aperture 48 located at the circumference of the void 46 in the resistance 30. Preferably, the pins 44 are press fit into the complementary apertures 48,50. It may be preferred for ease of manufacture that the circumference of the interior element 20 and the circumference of the void 46 in the resistance 30 are generally circular.”);                   - wherein the at least one bumper weight 56 is configured to be slid over one of the opposing sleeves 20 so that the opposing sleeve 20 is directed into the central bore 50 (Refer to annotated Fig. 2 above).
Regarding Claim 8, Harms et al teaches a bumper weight suitable for use with a loadable dumbbell, the bumper weight 56 comprising:                      - a core 30 having an inner end 34 and an outer end 32 (Refer to annotated Fig. 2 below), a central bore 50 extending therethrough, the central bore having an outer sleeve portion and an inner stop bore portion extends axially inwardly from the inner end of the core (Refer to annotated Fig. 2 below), wherein the inner stop bore portion has an inner stop bore diameter and the outer sleeve portion extends axially inwardly from the outer end of the core 30 and has an outer sleeve diameter, the inner stop bore portion and the outer sleeve portion being concentric, with the outer sleeve diameter being smaller than the inner stop bore diameter, with a lip spanning therebetween, wherein the core 30 is configured to receive an end portion of the loadable dumbbell from the inner end, through the inner stop bore portion and the outer sleeve portion, and exiting at the outer end (Refer to annotated Fig. 2 below..The Office takes the position that the loadable dumbbell is recited functionally/as an intended use of the bumper weight and thus the device of Harms et al teaching all the structures of the core is capable of allowing an end portion of a loadable dumbbell from being received in the inner end, through the inner stop bore portion and the outer sleeve portion, and exiting at the outer end ); and                      - a bumper portion 52 having a central bore 46 extending completely through the bumper portion 52 and configured to receive the core 30, and an outer surface (The Office considers the outer surface, an outer surface of the core 30).
    PNG
    media_image2.png
    539
    487
    media_image2.png
    Greyscale

Regarding Claim 9, Harms et al continues to teach wherein the sleeve portion 20 has a sleeve length and the inner stop bore portion has an inner stop bore length, wherein the sleeve length is at least two times larger than the inner stop bore length (Refer to annotated Fig. 2 above to depict that the sleeve portion length 20 is at least two times larger than the inner stop bore length).
Regarding Claim 10, Harms et al continues to teach wherein the lip defines a plane that is substantially perpendicular to a longitudinal axis of the central bore 50 (Refer to annotated Fig. 2 above
Regarding Claim 12, Harms et al continues to teach wherein the outer surface 52 of the bumper weight 56 defines a substantially uniform diameter, to, in tum, define a cylindrical configuration (Refer to Fig. 1&4).
Regarding Claim 13, Harms et al continues to teach wherein the inner end 34 and the outer end 32 define substantially parallel planes (Refer to Fig. 2&4).
Regarding Claim 14, Harms et al continues to teach comprising an inner component 28 and an outer component 24 coupled together.
Regarding Claim 15, Harms et al continues to teach wherein the core 30 comprises a metal member 20 (Refer to Paragraph [0007]:” Metal casting is a simple manufacturing process which is inexpensive for forming weights. “..[0042]:” First, a casting of a resistance is made.”.), with the bumper portion 52 comprising an elastic member (Refer to Paragraph [0040]:” [0040] As shown in FIGS. 5, 7 and 8, in an alternative embodiment, after casting, a rubber shell 52 is formed around the resistance 30.”).
Allowable Subject Matter
Claims 2-7 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16-20 are allowable.
Response to Arguments
Applicant's arguments filed 10/28/2020 have been fully considered but they are not persuasive. Wherein Applicant argues features of the claim which have been added in the amendment filed on 10/28/2020, the Office takes the position that Harms et al still reads of the claimed invention as disclosed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NYCA T NGUYEN whose telephone number is (571)272-7168.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Loan Jimenez can be reached on 571-272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/NYCA T NGUYEN/Primary Examiner, Art Unit 3784